UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2065



EUNICE WAMIRU KAGWIMI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-265-285; A95-265-284)


Submitted:   June 20, 2007                 Decided:   July 13, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW & PATCHA, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, John
C. Cunningham, Senior Litigation Counsel, Ashley B. Han, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eunice Wamiru Kagwimi, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals dismissing her appeal from the immigration judge’s decision

denying her requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

             In    her   petition       for    review,   Kagwimi   challenges     the

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                   INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).           We have reviewed the evidence of record

and conclude that Kagwimi fails to show that the evidence compels

a contrary result.            Accordingly, we cannot grant the relief that

she seeks.

           Additionally, we uphold the denial of Kagwimi’s request

for withholding of removal.               “Because the burden of proof for

withholding of removal is higher than for asylum—even though the

facts   that      must   be    proved    are    the   same—an   applicant   who   is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                  Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).                Because Kagwimi fails to show that




                                         - 2 -
she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

            We also find that substantial evidence supports the

finding that Kagwimi fails to meet the standard for relief under

the   Convention   Against    Torture.         To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2006).           We find that Kagwimi

failed to make the requisite showing before the immigration court.

            Accordingly,     we   deny   the    petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 3 -